—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 19, 1991, convicting him of rape in the first degree (2 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Kings County had jurisdiction to prosecute the defendant for the crime of rape since the element of forcible compulsion commenced in Kings County and continued uninterrupted into Queens County (see, People v Burgess, 107 AD2d 703).
The prosecution’s summation did not deprive the defendant of a fair trial. The trial court sustained almost all of the defendant’s objections, and curative instructions were given. Under the circumstances, the court properly concluded that the defendant had not been prejudiced and a mistrial was not required.
The sentence imposed was appropriate under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mengano, P. J., Rosenblatt, Joy and Florio, JJ., concur.